DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9,10, 14, 15 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the specification for the claim limitations of "the upper distributed Bragg reflector is p doped with zinc", as recited in claim 1. The as-filed specification (filed on February 27, 2017) discloses "An upper distributed Bragg reflector 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the quantum dots" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear as to the structural relationship between said limitation and the optical device.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 10, 14, 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stintz et al. (2002/0079485) in view of Schneider et al. (App. Phy. Lett. 2012), Ohiso et al. (IEEE J. of Quantum Elect., 1998) and Huffaker et al. (2007/0201522).
As for claims 1, 2 and 9, Stintz et al. show in Figs. 3B, 3C, 4-6, 7B, 20, 23 and related text an optical device comprising: 

a supporting layer 306/308/310, 508/510, 710/715/720 supporting said quantum dot, said supporting layer being lattice matched to InP; and 
a cavity region 306/308/310/330/335/340/345/350, 508/510/530/535, 710/715/720/730/735/740/745/748/750, wherein the cavity region comprises the supporting layer and an upper layer 330/335/340/345/350, 530/535, 730/735/740 provided overlying the quantum dot, and wherein said quantum dot is located away from the a center of the cavity region such that a thickness of the upper layer is greater than a thickness of the supporting layer (Figs. 7B; [0050], lines 13-15), 
wherein the quantum dot has a rounded cross-section in a direction out of the plane of the supporting layer (Fig. 4), and 
wherein the optical device further comprises an upper distributed Bragg reflector (top mirror) provided overlying the upper layer;
wherein the longest dimension is a distance between one pair of opposite apexes of the quantum dot and the shortest dimension is a distance between another pair of opposite apexes of the quantum dot (Fig. 3B); and 
a plurality of the quantum dots (Figs. 4 and 23).
The limitation "… configured to emit radiation in a wavelength range from 1200 nm to 2000 nm" has not been given patentable weight because it is considered to be intended use and/or functional language. This type of description does not affect the structure of the final device. It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Stintz et al. do not disclose a longest dimension of a cross section of the quantum dot in a plane of the supporting layer is within 20% of a shortest dimension of the cross section of the quantum dot in the plane of the supporting layer, wherein a fine structure splitting of the quantum dot is 50 µeV or less, wherein the upper distributed Bragg reflector is p doped with zinc (claim 1), the quantum dot is substantially symmetric (claim 2); and a density of the quantum dots is less than 1x109 cm-2 (claim 9); the fine structure splitting of the quantum dot is 10 µeV or less (claim 22).
Schneider et al. teach in Fig. 1 and related text:
As for claims 1 and 22, a fine structure splitting of the quantum dot is 50 µeV (or 10 µeV) or less (Abstract).

As for claim 2, the quantum dot is substantially symmetric (title; Fig. 1).

9 cm-2 (pg. 022102-2, Col. 1, lines 13).
Ohiso et al. teach in Fig. 6 and related text the upper distributed Bragg reflector is p doped with zinc (pg. 1908, Sec. B, Col. 2, line 1).
Huffaker et al. teach in Figs. 2A-2B and related text a longest dimension of a cross section of the quantum dot 240 in a plane of the supporting layer 250 is within 20% of a shortest dimension of the cross section of the quantum dot in the plane of the supporting layer ([0044], lines 8-9).
Stintz et al., Schneider et al., Ohiso et al. and Huffaker et al. are analogous art because they are directed to InAs-based quantum dots and one of ordinary skill in the art would have had a reasonable expectation of success to modify Stintz et al. with the specified feature(s) of Schneider et al., Ohiso et al. and Huffaker et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a fine structure splitting of the quantum dot being 50 µeV (or µeV) or less, the quantum dot being substantially symmetric; and a density of the quantum dots being less than 1x109 cm-2, as taught by Schneider et al., the upper distributed Bragg reflector is p doped with zinc, as taught by Ohiso et al., and a longest dimension of a cross section of the quantum dot in a plane of the supporting layer being within 20% of a shortest dimension of the cross section of the quantum dot in the plane of the supporting layer, as taught by Huffaker et al., in Stintz et al.'s device, in order reduce electrical resistance, reduce light absorption and improve the performance of the device. Furthermore, it has been held that discovering an optimum In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

As for claim 3, the combined device shows an oriented substrate 310/702 (Stintz: Figs. 3C and 7B; [0045], lines 6-7).

As for claim 4, the combined device shows a wetting layer 325/interface region between 325 and 310 provided overlying the supporting layer (Stintz: Fig. 3B; [0047], lines 5-6).

As for claim 5, the combined device shows the supporting layer comprises InP or InGaAsP (Stintz: [0045], lines 3-5).

As for claim 6, the combined device shows the wetting layer comprises InAsP (Stintz: [0045], lines 3-5).

As for claim 7, the combined device shows the supporting layer comprises AlInAs or AlInGaAs (Fig. 7B). 

As for claim 10, the combined device shows the optical device is configured as an LED comprising an n doped region 704/705 provided on one side of the quantum dot and a p-doped region 745/748/750 on an other side of the quantum dot (Stintz: Fig. 7B; [0051], lines 4-5; [0082]).

As for claim 14, the combined device shows the cavity region comprises an intrinsic region 730/735/740 and a p-doped region 745/748/750 is provided on one side of the quantum dot, a thickness (arbitrarily chosen) of a layer 740 between the quantum dot and the p-doped region being greater than a distance (arbitrarily chosen) over which a p-type dopant diffuses into the intrinsic region at a growth temperature of a device (Stintz: Fig. 7B).

As for claim 15, the combined device shows the support layer is patterned and the quantum dot is positioned at point in a pattern (Stintz: Figs. 3B and 5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9, 10, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811